In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-330 CR

____________________


EX PARTE KARIM ANABTAWI




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 88421




MEMORANDUM OPINION 
	On July 13, 2006, the trial court denied Karim Anabtawi's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Anabtawi filed a response in which
he argues the merits of his application for writ of habeas corpus without first establishing that
the order is appealable.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App. 1983). 
In this case, the trial court did not address the merits of Anabtawi's petition.  The trial court
did not issue a writ of habeas corpus, nor did the court conduct an evidentiary hearing on the
application for the writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998);
Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no
jurisdiction over this appeal.  Accordingly, it is ordered that the appeal be dismissed for want
of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								         STEVE McKEITHEN
									      Chief Justice  

Opinion Delivered September 13, 2006 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.